IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

MERSADIES BONILLA : CIVIL ACTION
v. NO. 18-3293
AMERICAN HERITAGE FEDERAL .
CREDIT UNION
MEMORANDUM
KEARNEY, J. April 4, 2019

Mersadies Bonilla is defending criminal charges in Pennsylvania state court arising from
her alleged receipt of thousands of dollars from a credit union account of her ex-boyfriend’s mother
into her credit union account. She then spent a sizable portion of the transferred funds. Upon
learning of the disputed transfer, the credit union reversed the transfer even though her account
did not have sufficient funds. Her credit union account then had a negative balance more than
$3,300.00. The credit union did not charge her interest or fees on the negative balance. lt
accurately reported her savings account as “overdrawn” to credit reporting agencies for accounts
with “overdraft” protection. She feels the credit union’s conduct in reversing the deposit creating
an “overdraft” balance and then reporting her savings account as overdrawn since 2017 violates
the law. While incarcerated as a pretrial detainee on the state criminal case, Ms. Bonilla pro se
sued her credit union under the Electronic Funds Transfer Act, its implementing Regulation E, the
Truth in Lending Act, its implementing Regulation Z, and the Fair Credit Billing Act. The credit
union moves to dismiss the Fourth Amended Complaint as failing to plead claims under these
federal statutes and the claims are time-barred. Ms. Bonilla is now released awaiting her criminal
trial and presented oral argument. After oral argument, we grant the credit union’s motion and

enter judgment in its favor on all claims. After four failed complaints, we dismiss with prejudice

I. Background

Mersadies Bonilla became a member of the American Heritage Federal Credit Union in
2015 by opening two accounts: a “secured credit card account” and a “savings share account.”l
On August 13 and 17, 2016, someone made three deposits to Ms. Bonilla’s savings account
totaling 35,600 from the account of Joyce Eubanks, another Credit Union member.2 Ms. Eubanks
contested the validity of the $5,600 in transfers and the Credit Union, along with Philadelphia
Police, investigated the transfers as fraudulent.3

In response to what it considered fraudulent activity, the Credit Union “reversed” the
35,600 transfer to Ms. Bonilla’s savings account on September 7, 2016.4 After debiting 85,600
against Ms. Bonilla’s savings account, her account had an ending balance of negative 33,334.92.
The Credit Union charged off the overdrawn savings account in December 2016 with a negative
balance of 333,334.92.5

The Credit Union first reported the charged off savings account to credit bureaus in January
2017.6 The Credit Union attached the Credit Reporting Resource Guide to its Answer requiring
use of the code “8B” for overdrawn and charged off deposit accounts such as Mr. Bonilla’s savings
account.7

Ms. Bonilla filed a Complaint on August 3, 2018, a First Amended Complaint on August
24, 2018, a Second Amended Complaint on August 27, 2018, and a Third Amended Complaint on
September 12, 2018. We granted the Credit Union’s motion to dismiss with prejudice all claims
relating to the August 2016 transactions and without prejudice to allow Ms. Bonilla to file an
amended complaint to plead timely and plausible claims regarding an alleged overdraft protection

transaction.3

Ms. Bonilla filed a Fourth Amended Complaint alleging the Credit Union violated federal
law by opening a “Deposit Account Overdraft Protection Account” added to her credit report in
the amount of $3,3 34 beginning in August 2018.9 Credit Union now moves for judgment on the
pleadings Ms. Bonilla did not file a response to the motion. We held a pre-trial conference with
counsel for the Credit Union and Ms. Bonilla appearing pro se. We heard oral argument on the
Credit Union’s motion.

II. Analysis10

Ms. Bonilla alleges the Credit Union opened a “Deposit Account Overdraft Protection
Account” on January l, 2017 which she did not open, request to be open, opt-in to, or contract
for.ll Despite reports from TransUnion showing a balance of $3,334 on Ms. Bonilla’s savings
account beginning in January 2017 and every month through February 2018, and from April 2018
through August 2018,12 Ms. Bonilla now contends the allegedly unauthorized “Deposit Account
Overdraft Protection” account “has been added to [her] credit report in the amount of $3,334.00
starting on date August of 201 8 [sic].”13

The Credit Union denies it ever opened a “Deposit Account Overdraft Protection Account”
on Ms. Bonilla’s account and the transactions on her savings account do not involve overdraft
protection. It argues it is a reversal of charges on her savings account. Credit Union first argues
Ms. Bonilla’s claims do not fall under the Electronic Funds Transfer Act (“EFTA”),14 its
implementing Regulation E,15 the Truth in Lending Act (“TILA”)16 or the F air Credit Billing Act
(“FCBA”)17 and its implementing Regulation Z.18 It alternatively argues even if Ms. Bonilla’s
claims fall under these federal statutes and regulations, they are time-barred by the one year statute
of limitations. At oral argument, Ms. Bonilla contends the Credit Union’s debit of the $5,600 at

issue is an “electronic transfer,” argues the transactions relate to her credit card account, and her

claims are not time-barred because a TransUnion credit report shows no reporting of the $3,334
charged off negative balance until August 2018.

A. Ms. Bonilla’s claims do not fall under EFTA, TILA, the FCBA, Regulation E, or
Regulation Z.

1. EFTA and Regulation E do not apply to reversing the transfer.

The Credit Union argues EFTA and Regulation E do not apply to the allegations of the
Fourth Amended Complaint, arguing EFTA is intended to protect consumers engaging in
electronic fund transfers and remittance transfers and Regulation E applies to electronic fund
transfers authorizing a financial institution to debit or credit a consumer’s account.

The purpose of EFTA is “to provide a basic framework establishing the rights, liabilities,
and responsibilities of participants in electronic fund and remittance transfer systems” with the
“primary objective the provision of individual consumer rights.”19 EFTA defines the term
“electronic fund transfer” as “any transfer of funds, other than a transaction originated by check,
draft, or similar paper instrument, which is initiated through an electronic terminal, telephonic
instrument, or computer or magnetic tape so as to order, instruct, or authorize a financial institution
to debit or credit an account” and includes, but is not limited to, “point-of-sale transfers, automated
teller machine transactions, direct deposits or withdrawals of funds, and transfers initiated by

telephone.”z°

Ms. Bonilla alleges the Credit Union violated EFTA and Regulation E, specifically 12
U.S.C. § 205.17 providing the requirements for overdraft services. The regulation defines
“overdraft service” as “a service under which a financial institution assesses a fee or charge on a
consumer’s account held by the institution for paying a transaction (including a check or other

”21

item) when the consumer has insufficient or unavailable fiinds in the account. The regulation

excludes from the term “overdraft service” “any payment of overdrafts pursuant to - (1) [a] line

of credit subject to Regulation Z, including transfers from a credit card account, home equity
line of credit, or overdraft line of credit; (2) [a] service that transfers funds from another account
held individually or jointly by a consumer, such as a savings account; or (3) [a] line of credit or
other transaction exempt from ... Regulation Z ... pursuant to 12 CFR 226.3(d).”22 The Regulation
requires a financial institution to provide a written notice describing the institution’s overdraft
service; requires the consumer to affirmatively opt-in to the overdraft service, and other
requirements for the opt-in procedure.23

The Credit Union argues the pleadings show Ms. Bonilla had an overdrawn savings
account since 2016 “due to a reversal of charges” the Credit Union made in accordance with the
terms of the Membership Agreement between it and Ms. Bonilla. The Credit Union points to
Regulation E excluding from the definition of “electronic hand transfer” any “intra-institutional
automatic transfers under an agreement between a consumer and a financial institution.”24 The
Credit Union contends it did not open any overdraft account and simply reversed the allegedly
fraudulent deposits into Ms. Bonilla’s savings account. lt argues there is no electronic transfer as
defined by EFTA.

We agree with the Credit Union. lt did not offer an overdraft service governed by EFTA.
lt did not charge a fee or interest on the negative balance in the savings account. Ms. Bonilla
challenges a reversal of an intra-institutional transfer between two credit union accounts when the
police authorities charged fraud in connection with the transfer. We are not deciding whether the
Credit Union had the right to transfer the funds under a member agreement. Ms. Bonilla only
challenges the transfer back to Ms. Eubanks’ Credit Union account as violating EFTA and

Regulation E. lt plainly does not.

2. TILA, the FCBA, and Regulation Z does not apply.

Congress enacted TILA to “assure a meaningful disclosure of credit terms so that the
consumer will be able to compare more readily the various credit terms available to him and avoid
the uninformed use of credit, and to protect the consumer against inaccurate and unfair credit
billing and credit card practices.”25 The FCBA amended TlLA to “buil[d] on TlLA’s original goal
of ‘requir[ing] full disclosure of credit charges so that the consumer can decide for himself
whether the charge is reasonable,’ [and] aims ‘to protect the consumer against inaccurate and
unfair credit billing and credit card practices.”’26 The FCBA “protect[s] the consumer against
inaccurate and unfair credit billing and credit card practices,” by, inter alia, requiring credit card
issuers to correct billing errors.27

Ms. Bonilla alleges the Credit Union violated several sections of the FCBA: Section l666a,
regulating credit reports with regard to consumer credit; Section 1666(b)(1), pertaining to the
correction of billing errors and defining a “billing error” as “a reflection on a statement of an
extension of credit which was not made to the obligor or, if made, was not in the amount reflected
on such statement”; and Section 1666h, prohibiting credit card issuers from offsetting a
cardholder’s indebtedness from funds held on deposit unless the cardholder authorizes such offset
in writing.

Ms. Bonilla alleges the Credit Union “offset” her savings account to satisfy “debt” by
adding a deposit overdraft protection account without her authorization in violation of TlLA and
Regulation Z, and violated the FCBA by reporting to credit reporting agencies a delinquency in
her account without noting her dispute over the $5,600 August 2016 deposits.

The Credit Union argues Ms. Bonilla’s claims do not come within TILA, the FCBA, and

Regulation Z because her allegations do not involve credit cards, credit billing, or credit card debt.

The Credit Union argues it simply closed Ms. Bonilla’s accounts - both her credit card account
and savings account - each with negative balances, she had no assets with the Credit Union, and
it could not have “offset” consumer credit card debt.

Ms. Bonilla does not state a claim based on fees or charges involved in credit transactions
The Credit Union did not engage in a credit transaction. lt reversed a deposit into a savings account
upon determining fraud in the deposit transfer. The Credit Union did not charge a fee or interest.
lt need not disclose what it is not charging The pleadings admit the Credit Union transferred the
funds from the savings account. Given these admissions, we cannot further proceed into finding
Ms. Bonilla states a claim against the Credit Union for violating federal law in a credit card
account.

Ms. Bonilla also failed, after four attempts, to plead the Credit Union violated federal law
in characterizing its reversal of an allegedly fraudulent deposit under a credit reporting agency’s
description “SB” for overdrawn and charged off deposit accounts such as Mr. Bonilla’s savings
account. Ms. Bonilla has never alleged the Credit Union directed the credit reporting agency to
misrepresent the nature of the overdrawn savings account.

B. We need not reach the question of whether there is pleaded conduct within the
statute of limitations.

As we explained in our memorandum granting the Credit Union’s motion to dismiss the
third amended complaint, TILAand the FCBA have one year statute of limitations.28 Ms. Bonilla
does not dispute this, but now alleges the “‘Deposit Account Overdraft Protection’ account has
been added to [her] credit report in the amount of $3334.00 starting” in August 2018. She did not
deny previous credit reports showed reporting of $3,334 beginning in January 2017, but contends
the reporting somehow disappeared from her credit report and re-appeared in August 2018 as

evidenced by a TransUnion report attached to her Fourth Amended Complaint.29

At oral argument, the Credit Union argued Ms. Bonilla’s first three Complaints show credit
reporting beginning in January 2017 of the $3,334 negative balance on the savings account; the
Credit Union cannot explain why the reporting stopped and then re-started in August 2018, but it
cannot be held liable for TransUnion’s conduct.

We cannot today find claims based on TransUnion’s reporting are time-barred. But the
pleadings admit the credit reporting agency reported this transaction a year and a half before Ms.
Bonilla filed this action. As we find Ms. Bonilla cannot state a claim under EFTA, Regulation E,
TlLA, the FCBA and its implementing Regulation Z, we need not address the statute of limitations.

III. Conclusion

Viewing the facts and all reasonable inferences to be drawn in the light most favorable to
Ms. Bonilla, we find the Credit Union is entitled to judgment as a matter of law. We grant the
Credit Union’s Motion for judgment on the pleadings and dismiss Ms. Bonilla’s Fourth Amended

Complaint with prejudice in the accompanying Order.

 

l Fourth Amended Complaint at 11 3 (ECF Doc. No. 34). Credit Union contends Ms. Bonilla
became a member of the Credit Union in 2016, not 2015, and characterizes the savings account as
a “primary savings account” rather than a “savings share account.” See Answer to Fourth Amended
Complaint at 11 3 (ECF Doc. No. 44). We refer to the accounts as the “credit card account” and
“savings account.”

2 ECF Doc. No. 34 at 11 10.

3 At oral argument on the Credit Union’s motion, Ms. Bonilla represented the investigation into
the deposits is ongoing in her criminal case.

4 ECF Doc. No. 34 at 11 10; ECF Doc. No. 44 at 1[1] 6-8, 10.

5 ECF Doc. No. 44 at 11 7; ECF Doc. No. 44-2 at 26. The Court uses the pagination assigned to the
document by the CM/ECF docketing system.

6 ECF Doc. NO. 44 at 11 7; ECF Doc. No. 44-3 at 1.

7 ECF Doc. No. 44 at 11 7; ECF Doc. No. 44-4 at 1-4.

 

8 ECF Doc. Nos. 29, 30.
9 ECF Doc. No. 34.

1° Rule 12(c) allows a party to move for judgment on the pleadings “[a]fter the pleadings are closed
but within such time as not to delay trial....” Fed.R.Civ.P. 12(c). “Under Rule 12(c), judgment will
not be granted unless the movant clearly establishes that no material issue of fact remains to be
resolved and that he is entitled to judgment as a matter of law. In reviewing the grant of a Rule
12(c) motion, we must view the facts presented in the pleadings and the inferences to be drawn
therefrom in the light most favorable to the nonmoving party.” Mz'nnesota Lawyers Mut. Ins. Co.
v. Ahrens, 432 F. App’x 143, 147 (3d Cir. 2011). We apply the standard of Rule 12(b)(6) and
“view the facts alleged in the pleadings and the inferences to be drawn from those facts in light
most favorable to the [nonmoving party]. ”’ Mele v. Fed. Reserve Bank ofNew York, 359 F.3d 251,
253 (3d Cir. 2004) (quoting Leamer v. Fauver, 288 F.3d 532, 535 (3d Cir. 2002)).

11 ECF Doc. No. 34 at 11 6.
12 See Second Amended Complaint at 11 16 and Exhibit “F” at 7-8 (ECF Doc. No. 14).
13 ECF Doc. No. 34 at 11 8.
14 15 U.S.C. § 1693 et seq.

15 Ms. Bonilla alleges a violation of Regulation E at 12 C.F.R. § 205.17. See ECF Doc. No. 34 at
1111 19-20.

1615 U.S.C. § 1601 etseq.

1715 U.S.C. §§ 1666-1666j.

18 12 C.F.R. pt. 1026.

19 15 U.S.C. § 1693(b).

20 15 U.S.C. § 1693a(7). See also 12 C.F.R. § 1005.3(b)(1) defining the term “electronic fund
transfer” as “any transfer of funds that is initiated through an electronic terminal, telephone,
computer, or magnetic tape for the purpose of ordering, instructing, or authorizing a financial
institution to debit or credit a consumer’s account” and includes, but is not limited to “point-of-
sale transfers; automated teller machine transfers; direct deposits or withdrawals of funds ; transfers

initiated by telephone; and transfers resulting from debit card transactions, whether or not initiated
through an electronic terminal.”

21 12 C.F.R. § 205.17(a).

22 Id

 

23 ld. at § 205.17(b), (c), (d).

24 See ECF Doc. No. 46-1 at 5, citing 12 C.F.R. § 1005.3(c). The actual language of § 1005.3(c)(5)
excludes “automatic transfers by account-holding institution[s]” defined as “[a]ny transfer of funds
under an agreement between a consumer and a financial institution which provides that the
institution will initiate individual transfers without a specific request from the consumers (i)
Between a consumer’s accounts within the financial institution; (ii) From a consumer’s account to
an account of a member of the consumer’s family held in the same financial institution; or (iii)
Between a consumer’s account and an account of the financial institution, except that these
transfers remain subject to” 12 C.F.R. § 1005.10 pertaining to “preauthorized transfers.”

25 15 U.S.C. § 1601(a).

26 Krieger v. Bank ofAm., N.A., 890 F.3d 429, 433 (3d Cir. 2018) (quoting S.Rep. No. 90-392, at
l (1967) and 15 U.S.C § 1601(a)).

22 15 U.s.c. § 1666(a)(2).
211 ECF Doc. No. 29 at 8-13.

29 ECF Doc. No. 34 at 7.

10

